Title: To John Adams from Edward Hand, 21 June 1798
From: Hand, Edward,Ross, James
To: Adams, John



At a Meeting of One hundred and fifty of the Officers of the Militia of Lancaster County, the following Address was and Unanimously agreed to.—To John Adams Esquire, President of the United States,Sir,Lancaster June 21st. 1798.




At a period so momentous as the present, when it but too plainly appears that we must either submit to be dictated to by a foreign Power, or resort to Arms for the Defence of all that can be held dear to Freemen; the Officers of the Militia of Lancaster County, feeling themselves happy under the Influence of a Government of their own Choice, mild and equal in it’s Operation, And perfectly satisfied that it has been, and continues to be, administred with Prudence, Moderation and Wisdom; beg Leave to assure you, Sir, that should the Insolence and Rapacity of the French Republic, or any other foreign Power, render an Appeal to Arms the dernier Resort, they will be always ready to support, to the utmost of their Ability, the Rights of the American People & the Honor and Dignity of their Government.
We pray the Almighty Disposer of all Events to aid your Councils and preserve your Health.
Signed by Order and in Behalf of the Meeting.










Edward Hand. Major Genl.James Ross. Brigade InspectorAbraham Henry Major 1st. Regt.Alexander Scott. Major 2d RegimentThomas Barber Major 3d Regt.John Light Major 4th. Regt.Isaac Ellmaker Major 5th. Regt.Thomas Bayley Major 6th. Regt.Joseph Long Major 7th. RegtCommittee